                  Case 20-51002-BLS              Doc 20       Filed 12/14/20         Page 1 of 4


                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE

      In re:                                       )
                                                   )            Chapter 11
      OLD LC, INC., et al.,1                       )
                                                   )            Case No. 19-11791 (BLS)
                                  Debtors.         )
                                                   )            (Jointly Administered)
                                                   )
                                                   )
                                                   )
     Official Committee of Unsecured Creditors )
     Of Old LC, Inc., et al., for and on behalf of )
     the estates of Old LC, Inc., et al.;          )
                                                   )
                                  Plaintiff,       )
                                                   )
     v.                                            )            Adv. No. 20-51002 (BLS)
                                                   )
     Upfront V, LP, Breakwater Credit              )
     Opportunities Fund, L.P.; Upfront GP V,       )
     LLC; Mark Suster; Dana Kibler; Gregory        )
     Bettinelli; Saif Mansour; Amir Amdani;        )
     Eric Beckman; Darrick Geant; and Joseph       )
     Kaczorowski;                                  )
                                                   )
                                  Defendants.      )

                    NOTICE OF AGENDA OF MATTERS SCHEDULED
                FOR HEARING ON DECEMBER 16, 2020 AT 10:00 A.M. (EDT)

This hearing will be held telephonically and by video. All parties wishing to appear must do so
telephonically by contacting COURTCALL,LLC at 866-582-6878 no later than December 15, 2020 at
4:00 p.m. to sign up. Additionally, anyone wishing to appear by Zoom is invited to use the link below.
All parties that will be arguing or testifying must appear by Zoom and CourtCall.

    PLEASE NOTE THAT YOU MUST APPPEAR THROUGH BOTH COURTCALL AND ZOOM.
       TO APPEAR VIA VIDEO CONFERENCE VIA ZOOM PARTIES SHOULD USE THE
                                 FOLLOWING.

                                           Join ZoomGov Meeting
                               https://debuscourts.zoomgov.com/j/1611260001


1
  The Debtors are the following four entities (the last four digits of their respective taxpayer identification numbers,
if any, follow in parentheses): Old LC, Inc. (7119), Old LC Holdings, Inc., Old LCF, Inc., and Old LC Parent, Inc.
The Debtors’ noticing address in these Chapter 11 cases is 3401 Pasadena Avenue, Los Angeles, CA 90031.
          Case 20-51002-BLS         Doc 20     Filed 12/14/20   Page 2 of 4



                                Meeting ID: 161 126 0001
                                   Passcode: 478817

I.   CONTINUED MATTERS

     1.   Fourth Notice of Assumption and Assignment of Additional Contracts and
          Related Cure Amounts [Docket No. 404 – filed January 31, 2020]

          Objection/Response Deadline:          February 10, 2020 at 4:00 p.m. (ET)

          Objections/Responses Received:

          a.        Objection and Reservation of Rights of Promevo, LLC to Debtors’
                    Fourth Notice of Assumption and Assignment of Additional Contracts
                    and Related Cure Amounts [Docket No. 416 – filed February 10, 2020]

          Status:      This matter is continued with respect to the objection of Promevo,
                       LLC to a date to be determined.

     2.   Administrative Expense Claim for Post-Petition Taxes Due to Washington
          State Department of Revenue and Request for Payment [Docket No. 379 – filed
          January 13, 2020]

          Objection/Response Deadline:          February 12, 2020 at 4:00 p.m. (ET)

          Objections/Responses Received:        None.

          Status:      This matter is continued to a date to be determined.

     3.   Emergency Motion of the Official Committee of Unsecured Creditors for an
          Order, Pursuant to Section 1112(b) of the Bankruptcy Code, Converting the
          Debtors’ Cases to Cases Under Chapter 7 [Docket No. 605, filed July 22, 2020]

          Objection/Response Deadline:          August 12, 2020 at 4:00 p.m. (ET)

          Related Documents:

          a.        The Official Committee of Unsecured Creditors Motion for Entry of an
                    Order Shortening and Limiting the Notice with Respect to the
                    Emergency Motion of the Official Committee of Unsecured Creditors
                    for an Order, Pursuant to Section 1112(b) of the Bankruptcy Code,
                    Converting the Debtors’ Cases to Cases Under Chapter 7 [Docket No
                    606, filed July 22, 2020]

          b.        Notice of Motion [Docket No. 612, filed July 29, 2020]

          Objections/Responses Received:

                                           2
      Case 20-51002-BLS         Doc 20     Filed 12/14/20   Page 3 of 4




      a.        Objection of the Debtors to the Official Committee of Unsecured
                Creditors’ Motion for Entry of an Order Shortening and Limiting the
                Notice with Respect to the Emergency Motion of the Official
                Committee of Unsecured Creditors for an Order, Pursuant to Section
                1112(b) of the Bankruptcy Code, Converting the Debtor’ Cases to
                Cases Under Chapter 7 [Docket No. 608, filed July 24, 2020]

      b.        Objection of the Debtors to Emergency Motion of the Official
                Committee of Unsecured Creditors for an Order, Pursuant to Section
                1112(b) of the Bankruptcy Code, Converting the Debtors’ Cases to
                Cases Under Chapter 7 [Docket No. 619, filed August 12, 2020]

      Status:      This matter is continued to a date to be determined.


II.   MATTERS GOING FORWARD

4.    Application of the Official Committee of Unsecured Creditors to Authorize
      the Retention of Strickland Law Firm, P.C. and Hendrick Kring, PLLC as
      Special Litigation Counsel to the Committee Nunc Pro Tunc to October 29,
      2020 [Docket No. 754, filed November 30, 2020]

      Objection/Response Deadline:          December 9, 2020 at 4:00 p.m. (ET)

      Objections/Responses Received:

      a.        Informal Comments from the United States Trustee.

      b.        Informal Comments from Dana Kibler, Mark Suster, and Upfront V,
                L.P.

      Status: This matter will be going forward. No witnesses will testify.

5.    Summons and Notice of Pre-Trial Conference [Adv. Docket No. 10, filed
      November 11, 2020]

      Related Documents:

      a.        Complaint and Objection to Claims [Adv. Docket No. 1, filed
                November 2, 2020]

      b.        Order Approving Scheduling Order [Adv. Docket No. 19, entered
                November 24, 2020]




                                       3
             Case 20-51002-BLS      Doc 20      Filed 12/14/20    Page 4 of 4




Dated: December 14, 2020                       ROBINSON & COLE LLP
Wilmington, Delaware
                                               /s/ Jamie L. Edmonson
                                               Jamie L. Edmonson (No. 4247)
                                               1201 N. Market Street, Suite 1406
                                               Wilmington, Delaware 19801
                                               Telephone: (302) 516-1705
                                               Facsimile: (302) 351-8618
                                               Email: jedmonson@rc.com
                                                 - and -

BRYAN CAVE LEIGHTON PAISNER                    BRYAN CAVE LEIGHTON PAISNER
LLP                                            LLP
Mark I. Duedall (No. 3346)                     Andrew J. Schoulder (Admitted pro hac vice)
Leah Fiorenza McNeill (Admitted pro hac        1290 Avenue of the Americas
vice)                                          New York, New York 10104-3300
1201 W. Peachtree Street, NW, 14th Floor       Telephone: (212) 541-2000
Atlanta, Georgia 30309-3471                    Facsimile: (212) 541-4630
Telephone: (404) 572-6600                      Email: andrew.schoulder@bclplaw.com
Facsimile: (404) 572-6999
Email: mark.duedall@bclplaw.com                Co-Counsel to the Debtors and Debtors in
       leah.fiorenza@bclplaw.com               Possession




                                           4
